United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     April 9, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 02-50840
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                     JAMES RONNIE STEPAN, JR.,

                                                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-02-CR-30-3
                       --------------------

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     James Ronnie Stepan, Jr., appeals his sentence following his

guilty-plea    conviction    for   conspiring       to     manufacture

methamphetamine, in violation of 18 U.S.C. §§ 841(a)(1), 846.           He

argues that there was insufficient evidence to support the district

court’s determination that cash found on his property was drug-

sales proceeds.   Thus, he argues that the district court erred by

converting the cash into an amount of methamphetamine for which to

hold him responsible.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      The district court’s determination of the amount of drugs

attributable to a defendant for sentencing purposes is a finding of

fact that this court generally reviews for clear error.          United

States v. Posada-Rios, 158 F.3d 832, 878 (5th Cir. 1998).      Further,

this court defers to the district court’s superior position in

making credibility determinations.      United States v. Perez, 217
F.3d 323, 331-32 (5th Cir. 2000).         Given due regard to the

opportunity of the district court to judge the credibility of the

witnesses, we conclude that Stepan has not shown that the district

court clearly erred in determining the amount of drugs involved in

the conspiracy.

      Stepan also argues that a two-level increase in his base

offense level was erroneously awarded for his release of anhydrous

ammonia.   Stepan argues that anhydrous ammonia is not a hazardous

substance under U.S.S.G. § 2D1.1(b)(5)(A).    Because Stepan did not

raise this argument below, we review for plain error.        See United

States v. Sneed, 63 F.3d 381, 390 (5th Cir. 1995).

      The two level increase applies to any discharge, emission, or

storage violation covered by certain federal statutes, including

the   Comprehensive    Environmental   Response,    Compensation,   and

Liability Act (CERCLA), 42 U.S.C. § 9603(b).         U.S.S.G. § 2D1.1,

comment. (n.19).      Ammonia is listed in the hazardous materials

table of substances regulated under CERCLA.        49 C.F.R. § 172.101,

App. A (Table).    Thus, Stepan has not shown that the district court

plainly erred; its judgment is AFFIRMED.

                                   2
3